1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      DAVID GONZALEZ,
7
                           Plaintiff,
8                                                          2:17-cv-00607-JAD-VCF
      vs.                                                  ORDER TO PRODUCE
9     CLARK COUNTY, EX REL – THE CLARK
      COUNTY SHERIFF’S OFFICE, SGT.
10
      ASPIAZU, 7117, CO HOOD, #9902,
11                          Defendants.
12

13                  TO: NEVADA DEPARTMENT OF CORRECTIONS; and
14                  TO: WARDEN OF HIGH DESERT STATE PRISON,
15                  UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA AND ANY
16                  OTHER UNITED STATES MARSHAL
17          THE COURT HEREBY FINDS that David Gonzalez, Inmate No. 1132251, is presently in custody
18   of High Desert State Prison, 22010 Cold Creek Rd., Indian Springs, Nevada 89070.
19          IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his designee, shall
20   transport and produce David Gonzalez, Inmate No. 1132251, to the Lloyd D. George United States
21   Courthouse, 333 Las Vegas Boulevard, South, in Las Vegas, Nevada, on November 6, 2019, at the hour
22   of 10:00 a.m., in LV Courtroom 3D, to attend a settlement conference in the instant matter, and arrange
23   for his appearance on said date as may be ordered and directed by the Court entitled above, until the said,
24   David Gonzalez, Inmate No. 1132251, is released and discharged by the said Court; and that the said
25
1    David Gonzalez, Inmate No. 1132251, shall thereafter be returned to the custody of the Warden of High

2    Desert State Prison, under safe and secure conduct.

3

4           DATED this 7th day of October, 2019.
                                                              _________________________
5                                                             CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
